The Honorable Gus Wingfield, Auditor 230 State Capitol Little Rock, AR 72201
Dear Mr. Wingfield:
You have requested an Attorney General opinion in response to the following question:
  Under A.C.A. § 12-10-318(b)(2)(B)(i), as amended by Act 46 of 1999, should the first quarter 1999 fund be disbursed according to call volume or on a population basis?
It is my opinion that the first quarter 1999 fund should be disbursed on a population basis, if the disbursement takes place after February 11, 1999.
The fund about which you have inquired is a fund comprised of emergency telephone service charges (i.e., charges for 911 service). Under the version of A.C.A. § 12-10-318 that was in effect prior to the passage of Act 46 of 1999, this fund was distributed among 911 communications centers on the basis of the call volume handled by those centers. Act 46 of 1999 amended A.C.A. § 12-10-318 so as to change the manner in which this fund is to be distributed. As was recently explained in Attorney General Opinion No. 99-038, the fund was created for the purpose of enabling 911 communications centers to acquire the technology needed to be in compliance with an FCC mandate requiring such centers to be capable of receiving initial 911 calls from cellular telephones and of locating the origination point of such calls. Under the previous call-volume basis of distribution, the bulk of the fees were distributed to the few centers that already had the technical capability of receiving such calls, because they clearly had the largest call-volume. The result was that the centers that needed the funds to be able to acquire the technology were unable to receive distributions, because they had a low call-volume due to their technical inability to receive those calls.
As also discussed in Opinion No. 99-038, Act 46 was apparently intended to alleviate this situation, by allowing distribution to political subdivisions, based on population, rather than on the basis of call-volume. This type of distribution will enable centers that are not currently capable of receiving such calls to acquire the technology to do so, and use their distributions to pay for that technology.
Act 46 contained an emergency clause, indicating that the Act was intended to go into effect immediately upon its approval. The Act was approved on February 11, 1999. Therefore, any disbursement that takes place after February 11, 1999 will be governed by Act 46 of 1999, and accordingly, must be made on the basis of population, rather than on a call-volume basis.
You have indicated that the first quarter 1999 fund will be both collected and disbursed within two months after the first quarter ends. At that time, Act 46 of 1999 will have already been in effect for at least two months. For this reason, I must conclude that the disbursement must be made on the basis of population, in accordance with the Act.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SBA/cyh